


SECOND AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into and effective as of April 17, 2008 among FIG LLC
(f/k/a FORTRESS INVESTMENT GROUP LLC), a Delaware limited liability company and
certain of its Affiliates (collectively the “Borrowers”), certain Subsidiaries
and Affiliates of the Borrowers (the “Guarantors”), the Lenders party hereto and
BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer (the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Guarantors, the Lenders and the Administrative Agent
are party to that certain Second Amended and Restated Credit Agreement dated as
of May 10, 2007 (as amended and modified by that certain First Amendment, dated
as of July 23, 2007, and as otherwise amended and modified from time to time,
the “Credit Agreement”);

WHEREAS, the Borrowers have requested an amendment to the Credit Agreement as
described below; and

WHEREAS, the Required Lenders are willing to agree to such amendment, subject to
the terms set forth herein as more fully set forth below.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement.

(a) Definitions.

(i) The pricing grid set forth in the definition of Applicable Rate in Section
1.01 of the Credit Agreement is amended and restated in its entirety as follows:

Applicable Rate

 

Pricing
Level

 

Debt Ratings S&P/Moody’s

 

Eurodollar
Rate Loans and Letters of Credit

 

Base Rate Loans

 

Commitment
Fee

1

 

A- or A3 or higher

 

0.700%

 

0.000%

 

0.20%

2

 

BBB+ or Baa1

 

0.850%

 

0.000%

 

0.25%

3

 

BBB or Baa2

 

1.000%

 

0.000%

 

0.30%

4

 

BBB- or Baa3

 

1.150%

 

0.150%

 

0.35%

5

 

BB+ or Ba1

 

1.250%

 

0.250%

 

0.40%

6

 

BB or Ba2 or lower

 

1.400%

 

0.400%

 

0.40%

 

--------------------------------------------------------------------------------






(ii) The definition of Cash Collateral Account set forth in Section 1.01 of the
Credit Agreement is amended and restated in its entirety as follows:

“Cash Collateral Account” means (a) a “Collateral Account” as defined in the
Cash Collateral Account Agreement and (b) any other account that contains cash
and Cash Equivalents of a Loan Party in which the Administrative Agent has been
granted a security interest pursuant to documentation reasonably acceptable to
the Administrative Agent.

(iii) The definition of Credit Facility Swap Contract set forth in Section 1.01
of the Credit Agreement is amended and restated in its entirety as follows:

“Credit Facility Swap Contract” means any Swap Contract entered into by a Loan
Party with a Swap Contract Provider with respect to the Obligations.

(iv) The definition of Free Cash Flow set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:

“Free Cash Flow” means, as to the Loan Parties and as of any date of
determination, an amount equal to

(a) the sum of (i) $163,000,000 plus (ii) EBITDA earned since March 31, 2007 to
such date of determination plus (iii) to the extent loans have been made to FIG
Corp. or FIG Asset Co. LLC pursuant to Section 8.08, the amount of such loans
which has been repaid

less

(b) the sum of (i) Interest Charges paid since March 31, 2007 to such date of
determination plus (ii) Capital Expenditures made since March 31, 2007 to such
date of determination (other than Capital Expenditures financed by Indebtedness
permitted by Section 8.03(j)(i)) plus (iii) Distributions made in cash pursuant
to Section 8.06(c) and (e) from March 31, 2007 to such date of determination
plus (iv) loans made to FIG Corp. or FIG Asset Co. LLC pursuant to Section 8.08.

(v) The definition of Net Cash Proceeds set forth in Section 1.01 of the Credit
Agreement is amended and restated in its entirety as follows:

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by a Loan Party in respect of any Permitted Subordinated Indebtedness,
Disposition or Involuntary Disposition, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof or in connection therewith and (c) in the case of any Disposition
or Involuntary Disposition, the amount necessary to retire any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Administrative
Agent) on the related Property; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by a Loan
Party in any Disposition or Involuntary Disposition.

 

 

2

 

 

--------------------------------------------------------------------------------






(vi) The definition of Obligations set forth in Section 1.01 of the Credit
Agreement is amended to delete the last sentence thereof and replace such
sentence with the following:

The foregoing shall also include (a) all obligations under any Credit Facility
Swap Contract that is permitted to be incurred pursuant to Section 8.03(d) and
(b) all obligations under any Secured Treasury Management Agreement.

(vii) The definition of Other Income Adjustment set forth in Section 1.01 of the
Credit Agreement is amended to delete the words “impairment charges” in clause
(a)(ii) and insert the words “realized losses” instead.

(viii) The following definitions are added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Net Funded Indebtedness as of such date to (b) consolidated EBITDA of the
Loan Parties and their Subsidiaries for the period of the four fiscal quarters
most recently ended for which the financial statements have been delivered
pursuant to Section 7.01(a) or (b).

“Net Funded Indebtedness” means, as of any date of determination, with respect
to the Loan Parties and their Subsidiaries on a consolidated basis, an amount
equal to (a) Funded Indebtedness (other than Funded Indebtedness incurred
pursuant to clause (i) of such definition) minus (b) cash and Cash Equivalents
of the Loan Parties and their Subsidiaries in an amount not to exceed, for
purposes of this definition, $50,000,000, in each case as determined by the most
recent consolidated balance sheet of the Loan Parties and their Subsidiaries
delivered pursuant to Section 7.01(a) or (b).

“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Loan Parties that (i) is expressly subordinated to the prior payment in full in
cash of the Obligations on terms consistent with customary high-yield offerings
or otherwise reasonably acceptable to the Administrative Agent, (ii) does not
mature, is not mandatorily redeemable and does not require any payment of
principal prior to the date that is six (6) months after the Maturity Date
hereunder (i.e., November 10, 2012), (iii) has market interest rate provisions,
including the cash pay components thereof, for similar subordinated debt
instruments (determined at the time of issuance), (iv) contains terms, including
covenants and events of default, that are not more restrictive than those
customary for high-yield debt offerings or that are otherwise reasonably
acceptable to the Administrative Agent and (v) is not incurred while a Default
exists and no Default shall result therefrom.

“Secured Party Designation Notice” means in connection with any Secured Treasury
Management Agreement or any Credit Facility Swap Contract, a notice of secured
party designation delivered by the Treasury Management Bank or Swap Contact
Provider, as applicable, to the Administrative Agent substantially in the form
of Exhibit 1.01.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into by and between a Loan Party and any Treasury Management
Bank.

 

 

3

 

 

--------------------------------------------------------------------------------






“Swap Contract Provider” means any Person that, at the time it enters into a
Swap Contract with a Loan Party, is a Lender or an Affiliate of a Lender (even
if such Person thereafter ceases to be a Lender or such Person’s Affiliate
ceases to be a Lender) and has delivered a Secured Party Designation Notice on
or prior to the date on which such determination is being made.

“Treasury Management Bank” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender or an Affiliate of a Lender (even if
such Person thereafter ceases to be a Lender or such Person’s Affiliate ceases
to be a Lender) and has delivered a Secured Party Designation Notice to the
Administrative Agent on or before the date on which such determination is being
made.

(b) Section 2.04(a). Section 2.04(a) of the Credit Agreement is amended by
adding the following sentences to the end thereof:

The Borrowers may, when making a prepayment of Term Loans, specify whether such
prepayment should be applied to the Term A Loans, Term B Loans or Delayed Draw
Term Loans. To the extent the Borrowers specify the prepayment to be made to the
Delayed Draw Term Loans, such payments shall be made in direct order of
maturity.

(c) Section 2.04(b). Section 2.04(b) of the Credit Agreement is amended by (x)
re-naming the existing clause (ii) as clause “(ii)(A)”, (y) deleting the
existing clause (iii) thereto and (z) adding new clauses (ii)(B) and (iii) to
Section 2.04(b) of the Credit Agreement to read as follows:

(ii)(B) Permitted Subordinated Indebtedness. Immediately upon the issuance of
any Permitted Subordinated Indebtedness by a Loan Party, the Borrowers shall
prepay the Loans and/or Cash Collateralize the L/C Obligations as hereafter
provided in an aggregate amount equal to 40% of the Net Cash Proceeds of such
Permitted Subordinated Indebtedness. Any prepayment pursuant to this clause
(ii)(B) shall be applied as set forth in clause (iii) below.

(iii) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Sections 2.04(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.04(b)(i), first,
ratably to the L/C Borrowings, second, to the outstanding Revolving Loans, and,
third, to Cash Collateralize the remaining L/C Obligations; and

(B) with respect to all amounts prepaid pursuant to Section 2.04(b)(ii), first
pro rata among the outstanding Term A Loans and the outstanding Delayed Draw
Term Loans (and, with respect to Delayed Draw Term Loans, shall be applied pro
rata toward remaining principal amortization payments) and then (after the Term
A Loans and Delayed Draw Term Loans have been paid in full) to the Term B Loans
and then to Revolving Loans (with a corresponding reduction in the Aggregate
Revolving Commitments) and then (after all Revolving Loans have been repaid) to
Cash Collateralize L/C Obligations (with a corresponding reduction in the
Aggregate Revolving Commitments).

 

 

4

 

 

--------------------------------------------------------------------------------






Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.04(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.

(d) Section 2.06. Section 2.06 of the Credit Agreement is amended and restated
in its entirety as follows:

2.06 Repayment of Loans.

(a) Maturity. The Borrowers shall repay to the Lenders on the Maturity Date the
aggregate principal amount of all Revolving Loans, Term A Loans and Term B Loans
outstanding on such date, together with all accrued but unpaid interest and all
other amounts owing with respect thereto.

(b) Delayed Draw Term Loan. The Borrowers shall repay the outstanding principal
amount of the Delayed Draw Term Loan in installments on the dates and in the
amounts set forth in the table below (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.04), unless
accelerated sooner pursuant to Section 9.02:

 

Payment Dates

 

Principal Amortization Payment

January 15, 2009

 

$100,000,000

January 15, 2010

 

$100,000,000

January 15, 2011

 

$100,000,000

Maturity Date

 

Remaining Outstanding Balance

(e) Section 4.01. Section 4.01 is amended to (i) delete the words “each
Affiliate of a Lender that enters into a Credit Facility Swap Contract or a
Treasury Management Agreement with a Loan Party” in the first sentence of such
section and insert the words “Swap Contract Provider or Treasury Management
Bank” instead and (ii) delete the words “Treasury Management Agreements” in the
last sentence of such section and insert the words “Secured Treasury Management
Agreements” instead.

(f) Section 4.02. Section 4.02 is amended to (i) delete the words “Treasury
Management Agreements” in the first sentence of such section and insert the
words “Secured Treasury Management Agreements” instead; (ii) delete the words
“Treasury Management Agreement between any Loan Party and any Lender, or
Affiliate of a Lender” in clause (b) thereof and insert the words “Secured
Treasury Management Agreement” instead; (iii) delete the words “Treasury
Management Agreements” in clause (b) thereof and insert the words “Secured
Treasury Management Agreements” instead; (iv) delete the words “Treasury
Management Agreement between any Loan Party and any Lender, or Affiliate of a
Lender” in clause (c) thereof and insert the words “Secured Treasury Management
Agreement” instead; (v) delete the words “Treasury Management Agreements” in
clause (c) thereof and insert the words “Secured Treasury Management Agreements”
instead; (vi) delete the words “Treasury Management Agreement between any Loan
Party and any Lender, or Affiliate of a Lender” in the final sentence thereof
and insert the words “Secured Treasury Management Agreement” instead; and (vii)
delete the words “Treasury Management Agreements” in the final sentence thereof
and insert the words “Secured Treasury Management Agreements” instead;

 

 

5

 

 

--------------------------------------------------------------------------------






(g) Section 6.13. A new clause (d) is added to Section 6.13 of the Credit
Agreement to read as follows:

Set forth on Schedule 6.13(d) is a list of all Cash Collateral Accounts, as such
Schedule 6.13(d) may be updated from time to time in accordance with Section
7.02(b).

(h) Section 7.01(b). Section 7.01(b) of the Credit Agreement is amended to
delete the words “the Borrowers’” in clause (i) and insert the words “Public
FIG’s” instead.

(i) Section 7.02(b)(ii). Section 7.02(b)(ii) of the Credit Agreement is amended
and restated in its entirety to read as follows:

(ii) a revised Schedule 6.13(a)(i), Schedule 6.13(a)(ii), Schedule 6.13(a)(iii),
Schedule 6.13(d) and/or Schedule 6.21, if applicable,

(j) Section 7.03(f). Section 7.03(f) of the Credit Agreement is amended and
restated in its entirety to read as follows:

(i) Promptly notify the Administrative Agent of any announcement by S&P or
Moody’s of any establishment of, or change or possible change in, a Debt Rating
and (ii) if the Debt Rating is a private rating, take such action as is
necessary to ensure that such Debt Rating is updated and/or affirmed at least
once each twelve month period and promptly deliver to the Administrative Agent
evidence of any such update or affirmation.

(k) Section 8.03. Section 8.03(k) of the Credit Agreement is amended by deleting
the existing clause (k) thereto and adding new clauses (k) and (l) to Section
8.03 of the Credit Agreement to read as follows:

(k) Permitted Subordinated Indebtedness; and

(l) Guarantees with respect to Indebtedness permitted under clauses (a)
through (k) of this Section 8.03; provided that, with respect to any Guarantees
of the Permitted Subordinated Indebtedness, such Guarantees shall be
subordinated to the Guaranty hereunder to the same extent as the Permitted
Subordinated Indebtedness is subordinated to the Obligations.

(l) Section 8.08. Section 8.08 of the Credit Agreement is amended by deleting
the “and” before clause (f) and inserting the following prior to the “.” at the
end thereof:

and (g) so long as no Event of Default exists immediately prior to the making
thereof or after giving effect thereto, loans to FIG Corp. and FIG Asset Co. LLC
by one or more of the Borrowers in an amount not to exceed Free Cash Flow at the
time the applicable loan is incurred (and after giving effect to such loan)

 

 

6

 

 

--------------------------------------------------------------------------------






(m) Section 8.10. Section 8.10 of the Credit Agreement is amended and restated
in its entirety to read as follows:

8.10 Financial Covenants.

(a) Minimum Management Fee Earning Assets. At any time, permit the Management
Fee Earning Assets to be less than the sum of (i) $21,500,000,000 plus (ii) an
additional $500,000,000 as of the last day of each fiscal year of the Borrower
(beginning with the fiscal year ending December 31, 2008) during the term of
this Agreement (e.g., as of December 31, 2008, the Management Fee Earning Assets
must not be less than $22,000,000,000, as of December 31, 2009, the Management
Fee Earning Assets must not be less than $22,500,000,000, etc.).

(b) Consolidated Leverage Ratio. Permit, as of the end of any fiscal quarter of
the Borrower for the four quarter period ending on such date, the Consolidated
Leverage Ratio to be greater than (i) for the fiscal quarters ending March 31,
2008, June 30, 2008, September 30, 2008, December 31, 2008 and March 31, 2009,
2.75 to 1.0, (ii) for the fiscal quarters ending June 30, 2009 September 30,
2009, December 31, 2009 and March 31, 2010, 2.50 to 1.0 and (iii) for each
fiscal quarter thereafter, 2.25 to 1.0.

(c) Minimum Investment Assets.

(i) Permit the Consolidated Adjusted Asset Value to be less than $1,050,000,000
(the “Required Investment Assets”).

(ii) Permit the sum of (A) the aggregate Asset Value of all Fortress Fund
Investments plus (B) the amount of cash and Cash Equivalents located in the Cash
Collateral Accounts to be less than 40% of the Required Investment Assets.

(iii) Permit the sum of (A) the aggregate Asset Value of all Fortress Fund
Investments plus (B) the aggregate Asset Value of all Co-Investment Fund
Investments plus (C) the amount of cash and Cash Equivalents located in the Cash
Collateral Accounts to be less than 60% of the Required Investment Assets;
provided that the contribution to clause (B) above from any individual
Co-Investment Fund Investments shall not exceed $75,000,000 for purposes of this
Section 8.10(c)(iii).

(n) Section 9.03. Section 9.03 is amended to delete the words “Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender” in clause Fourth thereof and insert the words “Secured Treasury
Management Agreement” instead.

(o) Section 10.01. Section 10.01 is amended to delete the words “provider of a
Credit Facility Swap Contract or Treasury Management Agreement” in the third
sentence thereof and insert the words “Swap Contract Provider or Treasury
Management Bank” instead.

 

 

7

 

 

--------------------------------------------------------------------------------






(p) Section 10.09. Section 10.09 is amended to delete the words “Treasury
Management Agreements” in clause (a) thereof and insert the words “Secured
Treasury Management Agreements” instead.

(q) Schedules. A new Schedule 6.13(d) is added to the Credit Agreement in the
form attached to this Amendment.

(r) Exhibits. A new Exhibit 1.01 is added to the Credit Agreement in the form
attached to this Amendment.

2. Effectiveness; Conditions Precedent. This Amendment shall be effective upon
receipt by the Administrative Agent of: (a) copies of this Amendment duly
executed by the Borrowers, the Guarantors and the Required Lenders, (b) a
Compliance Certificate demonstrating compliance with the financial covenants in
Section 8.10 of the Credit Agreement (as amended hereby) on a pro forma basis as
of December 31, 2007 and (c) payment of such fees and expenses that are then due
and payable.

3. Ratification of Credit Agreement. The term “Credit Agreement” as used in each
of the Loan Documents shall hereafter mean the Credit Agreement as amended and
modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. Each of the Loan
Parties acknowledge and consent to the modifications set forth herein and agree
that this Amendment does not impair, reduce or limit any of its obligations
under the Loan Documents (including, without limitation, the indemnity
obligations and guaranty obligations set forth therein) and that, after the date
hereof, this Amendment shall constitute a Loan Document.

4. Authority/Enforceability. Each of the Loan Parties represents and warrants as
follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its, or its Subsidiaries’
organizational documents or (ii) materially violate, contravene or conflict with
any Requirement of Law or any other law, regulation, order, writ, judgment,
injunction, decree or permit applicable to it or any of its Subsidiaries.

 

 

8

 

 

--------------------------------------------------------------------------------






5. Representations and Warranties of the Loan Parties. The Loan Parties
represent and warrant to the Administrative Agent and the Lenders that (a) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement are true and correct in all material respects as of the
date hereof (except to the extent a representation and warranty specifically
refers to an earlier date and then as of such earlier date), (b) after giving
effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default and (c) the Collateral Documents
continue to create a valid perfected security interest in the Collateral prior
to all Liens other than Permitted Liens.

6. Release. In consideration of the Administrative Agent and the Required
Lenders entering into this Amendment on behalf of the Lenders, the Loan Parties
hereby release the Administrative Agent, the L/C Issuer, each of the Lenders,
and the Administrative Agent’s, the L/C Issuer’s and each of the Lenders’
respective officers, employees, representatives, agents, counsel and directors
from any and all actions, causes of action, claims, demands, damages and
liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act solely in connection with the Loan Documents
on or prior to the date hereof.

7. Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or electronic transmission
of a “PDF” copy shall be effective as an original and shall constitute a
representation that an original shall be delivered promptly upon request.

8. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

 

9

 

 

--------------------------------------------------------------------------------






 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the date first above written.

 

BORROWERS:

 

FIG LLC,

 

 

a Delaware limited liability company

 

 

(formerly known as Fortress Investment Group LLC)

 

 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FORTRESS OPERATING ENTITY I LP,
a Delaware limited partnership
(formerly known as Fortress Investment Holdings LLC)



 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FORTRESS OPERATING ENTITY II LP,
a Delaware limited partnership

 

 

(formerly known as Fortress Principal Investment Holdings II LLC)



 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FORTRESS OPERATING ENTITY III LP,
a Delaware limited partnership
(formerly known as FIG Partners Pool (P) LLC)



 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FIG LLC

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------






 

 

 

PRINCIPAL HOLDINGS I LP,
a Delaware limited partnership
(formerly known as Fortress Principal Investment Holdings III LLC)



 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

GUARANTORS:

 

FORTRESS PRINCIPAL INVESTMENT HOLDINGS LLC,
a Delaware limited liability company



 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FORTRESS PRINCIPAL INVESTMENT GROUP LLC,
a Delaware limited liability company



 

By:


/s/ Daniel Bass

 

 

Name:

Daniel Bass

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

FORTRESS INVESTMENT FUND GP (HOLDINGS) LLC,
a Delaware limited liability company



 

By:


/s/ David N. Brooks

 

 

Name:

David N. Brooks

 

 

Title:

Secretary

 

 

 

 

 

 

FIG PARTNERS POOL (A) LLC,
a Delaware limited liability company



 

By:


/s/ David N. Brooks

 

 

Name:

David N. Brooks

 

 

Title:

General Counsel

 

 

CHAR1\1054276v6

FIG LLC

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------






 

 

 

FIG PARTNERS POOL (P2) LLC,
a Delaware limited liability company



 

By:


/s/ David N. Brooks

 

 

Name: 

David N. Brooks

 

 

Title: 

General Counsel

 

 


FORTRESS PRINCIPAL INVESTMENT HOLDINGS IV LLC,
a Delaware limited liability company



 

By:


/s/ Daniel Bass

 

 

Name: 

Daniel Bass

 

 

Title: 

Chief Financial Officer

 

 

CHAR1\1054276v6

FIG LLC

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------






 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

 



 

By: 


/s/ Joshua A. Podietz

 

 

 

Name: 

Joshua A. Podietz

 

 

 

Title: 

Senior Vice President

 

LENDERS:

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 



 


By: 

/s/ Joshua A. Podietz

 

 

 

Name: 

Joshua A. Podietz

 

 

 

Title: 

Senior Vice President

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

--------------------------------------------------------------------------------






 

 

 

CITIBANK, N.A.,
as a Lender

 



 


By: 

/s/ Maureen P. Maroney

 

 

 

Name: 

Maureen P. Maroney

 

 

 

Title: 

Authorized Signatory

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------






 

 

 

WELLS FARGO BANK, N.A.,
as a Lender

 



 


By: 

/s/ Derek Flowers

 

 

 

Name: 

Derek Flowers

 

 

 

Title: 

Senior Vice President

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------






 

 

 

JPMORGAN CHASE BANK, N.A.,
as a Lender

 



 


By: 

/s/ Emily Berger

 

 

 

Name: 

Emily Berger

 

 

 

Title: 

Vice President

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------






 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender

 



 


By: 

/s/ Susan LeFevre

 

 

 

Name: 

Susan LeFevre

 

 

 

Title: 

Director

 

 



 

By: 

/s/ Evelyn Thierry

 

 

 

Name: 

Evelyn Thierry

 

 

 

Title: 

Vice President

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------






 

 

 

GOLDMAN SACHS CREDIT PARTNERS, L.P.,
as a Lender

 



 


By: 

/s/ Andrew Caditz

 

 

 

Name: 

Andrew Caditz

 

 

 

Title: 

Authorized Signatory

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------






 

 

 

LEHMAN COMMERCIAL PAPER, INC.,
as a Lender

 



 


By: 

/s/ Rohit Nair

 

 

 

Name: 

Rohit Nair

 

 

 

Title: 

Authorized Signatory

 

 

FIG LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------